DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12 September 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-9, in the reply filed on 06 September 2022 is acknowledged. The traversal is on the ground(s) that Invention I and Invention II both perform nerve stimulation. This is not found persuasive because although Invention I and Invention II both perform nerve stimulation, Invention I does not necessarily perform the same as Invention II. Claim 1 of Invention I states selecting one of the supramaximal stimulus current and the submaximal stimulus current for a subsequent series of stimulations based on the measured muscle responses to the first set of stimulations; and applying the subsequent series of stimulations at the selected stimulus current to the nerve of the patient and measuring muscle responses thereto. Claim 10 of Invention II identifying that the measured TOF response is at least equal a supramax response threshold; periodically applying a TOF stimulation to the nerve of the patient at the submaximal stimulus current and measuring a submax TOF response to monitor the patient’s depth of muscle relaxation; and storing a submaximal stimulation mod indicator in a storage medium associated with a sensor device. As such, Inventions I and II are distinct, which would result in search burden, and are restrictable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-9 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “the selected stimulus current” in line 16. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “selecting one of the supramaximal stimulus current and the submaximal stimulus current” as mentioned in lines 13-14. Clarification is requested. For examination purposes, the limitation is interpreted as “the selected one of the supramaximal stimulus current and the submaximal stimulus current.”
Claim 2 recites the limitation “a subsequent series of stimulations” in line 5. It is unclear if this limitation is referring to the same “subsequent series of stimulations” as mentioned in claim 1. Examiner suggests to amend “a subsequent series of stimulations” in claim 2 to read as “the subsequent series of  stimulations” (emphasis added) to clarify that this limitation is referring to “subsequent series of stimulations” as mentioned in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including applying a first set of stimulations to the nerve of the patient and measuring muscle responses to the first set of stimulations. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of selecting one of the supramaximal stimulus current and the submaximal stimulus current for a subsequent series of stimulations based on the measured muscle responses to the first set of stimulations sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites applying the subsequent series of stimulations at the selected stimulus current to the nerve of the patient and measuring muscle responses thereto, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The applied subsequent series of stimulations and measured muscle responses does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the applied subsequent series of stimulations and measured muscle responses, nor does the method use a particular machine to perform the Abstract Idea. Furthermore, there are not specific structures or elements to perform each step. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of applying a series of stimulations to a nerve and measuring muscle responses, determining at least one of a maximal stimulus current, a supramaximal stimulus current, and a submaximal stimulus current for the patient, and applying a first set of stimulations to the nerve of the patient and measuring muscle responses to the first set of stimulations. Applying a stimulus to measure a response is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the applying, measuring, and determining steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 20 and 24.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and data analysis. The determining steps recited in the independent claim maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharib et al. ‘610 (US Pub No. 2009/0018610).
Regarding claim 1, Gharib et al. ‘610 teaches a method of monitoring depth of muscle relaxation of a patient (Abstract, [0006]), the method comprising:
applying a series of stimulations to a nerve of a patient and measuring muscle response thereto (Fig. 7 and [0065]; “a stimulation pulse of the selected pulse width is delivered at an initial current and the contraction force is measured and recorded…” [0092] mentions a series of electrical stimulations are employed.);
based on the muscle responses, determining at least one of a maximal stimulus current, a supramaximal stimulus current (Fig. 7; The initial current is increased to a baseline current, or supramaximal current.), and a submaximal stimulus current for the patient;
applying a first set of stimulations to the nerve of the patient and measuring muscle responses to the first set of stimulations ([0065]; “…a second pulse of the same pulse width but increased current magnitude is then delivered and the contraction force is again measured and recorded…”); and
selecting one of the supramaximal stimulus current and the submaximal stimulus current for a subsequent series of stimulations based on the measured muscle responses to the first set of stimulations ([0065]; “…this process may continue until the increase is current magnitude results in no additional increase in contraction force. This current magnitude, where no increase in contraction force occurs, may preferably be set as the baseline current…”); and
applying the subsequent series of stimulations at the selected stimulus current to the nerve of the patient and measuring muscle responses thereto ([0064]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hampton et al. ‘156 (US Pub No. 2013/0204156) teaches assessing muscle electrical activity in response to stimulation of a motor nerve for monitoring anesthesia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791